Citation Nr: 1339625	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-09 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for otitis media/externa.  

2.  Whether new and material evidence has been received to reopen service connection for sinusitis.  

3.  Entitlement to service connection for a respiratory disability to include bronchitis.    


REPRESENTATION

Appellant (Veteran) represented by:	Heather Vanhoose, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from August 1976 to January 1984.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a local RO hearing in September 2009, and before the undersigned at a June 2013 travel Board hearing.  Transcripts of each are included in the claims file.    

The Board notes that it has reviewed the Veteran's entire claims file, to include documents of record in his virtual VA folder.  No new and relevant evidence has been included in the claims file since the most recent Supplemental Statement of the Case (SSOC) dated in June 2011.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

In April 2007, the Veteran asserted there was clear and unmistakable error (CUE) regarding a February 2000 rating decision that denied service connection for otitis media/externa and sinusitis.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the issue.  It is therefore referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

The Veteran's claims to service connection for otitis media/externa and for sinusitis were previously denied in February 2000.  Any claim to reopen either of those claims would normally be addressed as a claim to reopen service connection, rather than as an original claim.  38 C.F.R. § 3.156.  However, until the CUE matter has been adjudicated by the RO, the Board must abstain from issuing a decision on the issues currently characterized as claims to reopen claims to service connection.  Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).   

On remand, the Veteran should be provided with additional VCAA notification regarding requirements in claims for secondary service connection under 38 C.F.R. § 3.310.  The Veteran has claimed that his ear and respiratory disorders are secondary to service-connected disorders. 

Second, an additional effort should be made to obtain medical records:  from the military hospital at Fort Leonard Wood, Missouri, from the Social Security Administration (SSA), from private providers, and from VA.  During his Board hearing, the Veteran indicated that he has applied for SSA benefits, that he underwent extensive inpatient hospital treatment for pneumonia at Fort Leonard Wood in 1976, and that he received private medical treatment in the 1980s.  Such medical evidence is currently not of record.  Moreover, the most recent VA treatment records in the claims file are dated in April 2009, while the most recent private treatment records in the claims file are dated in November 2007.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter which details requirements in claims for secondary service connection under 38 C.F.R. § 3.310.  

2.  Obtain relevant VA treatment records dating from April 2009.      

3.  Request all documents pertaining to any award of benefits from SSA, including a copy of the decision awarding benefits and copies of the medical records upon which SSA based its decision.   

4.  Request Fort Leonard Wood Army hospital medical records which pertain to inpatient treatment the Veteran received in 1976 for pneumonia.  Such records are currently not included in the STRs of record.  

5.  Request that the Veteran provide or identify any outstanding private treatment records pertaining to treatment the Veteran has received since November 2007, in the 1980s, or at other times that are relevant.  During his hearing, he indicated that he has received treatment for his ear and respiratory disorders at Health Bridge hospital in Bellport, Ohio and at Miami Valley Hospital in Dayton, Ohio.  He specifically referred to treatment received from a Dr. Steve Howe and a Dr. Terri Cooke, and referred to treatment received pursuant to insurance coverage from Wright Health Associates, in Dayton, Ohio.        

6.  If, after making reasonable efforts to obtain any outstanding records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

7.  After all the above development has been completed, determine, whether the claims regarding otitis media/externa and sinusitis are claims to reopen service connection or are original claims to service connection.  [NOTE: the new and material evidence issues are inextricably intertwined with the CUE matter that was referred to the agency of original jurisdiction in the Introduction]. 

Then readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






